 



Exhibit 10.3
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
     THIS NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT (the “Agreement”) is made
and entered into effective the ___day of                     , 200___, by and
between PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                          (“Non-Employee Director”).
     WHEREAS, to carry out the purposes of the Company’s Second Amended and
Restated 2004 Non-employee Director Incentive Plan (the “Plan”), the Company
desires to afford Non-employee Director the opportunity to purchase shares of
the common stock of the Company (“Stock”).
     NOW THEREFORE, in consideration of the mutual agreements and other matters
set forth herein and in the Plan, the Company and Non-employee Director hereby
agree as follows:
     1. Grant of Option. The Company hereby grants to Non-employee Director the
right and option (“Option”) to purchase all or any part of an aggregate of
                     shares of Stock, on the terms and conditions set forth
herein and in the Plan, which Plan is incorporated herein by reference.
     2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be                      Dollars and
                     Cents ($___) per share, which has been determined to be the
Fair Market Value of the Stock. For all purposes of this Agreement, Fair Market
Value of Stock shall be determined in accordance with the provisions of the
Plan.
     3. Vesting of Option. The Option granted hereunder shall vest as follows:

  (a)   the option to purchase                     shares of Stock is vested and
exercisable as of                                          ___, 200___;     (b)
  the option to purchase                     shares of Stock is vested and
exercisable as of                                          ___, 200___;     (c)
  the option to purchase                     shares of Stock is vested and
exercisable as of                                          ___, 200___.

     Subject to the earlier expiration of this Option as herein provided, this
Option may be exercised by written notice to the Company at is principal
executive office addressed to the attention of its chief executive officer. This
Option must be exercised on or before                      ___, 201___or it will
expire worthless.
     The shares of Stock that are the subject of the Option are shares of Stock
as presently constituted, but if, and whenever, prior to the expiration of an
Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Stock or the payment of a stock

 



--------------------------------------------------------------------------------



 



dividend on Stock without receipt of consideration by the Company, the number of
shares of Stock with respect to which such Option may thereafter be exercised
(a) in the event of an increase in the number of outstanding shares of Stock
shall be proportionately increased, and the purchase price per share shall be
proportionately reduced, and (b) in the event of a reduction in the number of
outstanding shares of Stock shall be proportionately reduced, and the purchase
price per share shall be proportionately increased.
     If the Company recapitalizes and/or reclassifies its capital stock (a
“recapitalization”), the number and class of shares of Stock covered by an
Option theretofore granted shall be adjusted as provided in the Plan.
     4. Transferability: This Option is not transferable or assignable other
than by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order (as defined by Section 414(p) of the Code).
     No transfer by will, trust, or by the laws of descent and distribution
shall be effective to bind the Company unless the Compensation Committee of the
board of directors of the Company or other such committee as the Board shall
appoint to administer the Plan as permitted by the Plan (collectively herein the
“Committee”) has been furnished with a copy of the deceased Non-employee
Director’s enforceable will, trust or such other evidence as the Committee deems
necessary to establish the validity of the transfer. Any attempted transfer in
violation of this provision shall be void and ineffective.
     5. Exercise of Option. The purchase price upon exercise of any Option shall
be payable to the Company in full either: (a) in cash or its equivalent, or
(b) subject to prior approval by the Committee in its discretion, by tendering
previously acquired shares of Stock having an aggregate Fair Market Value at the
time of exercise equal to the total purchase price (provided that the shares of
Stock tendered have been held by Non-employee Director for at least six
(6) months prior to their tender to satisfy the option price), or (c) subject to
prior approval by the Committee in its discretion, by withholding shares of
Stock which otherwise would be acquired on exercise having an aggregate Fair
Market Value at the time of exercise equal to the total purchase price, or
(d) subject to prior approval by the Committee in its discretion, by a
combination of (a), (b), and (c) above. Any payment in shares of Stock shall be
effected as provided for in the Plan. The Committee, in its discretion, also may
allow the purchase price to be paid with such other consideration as shall
constitute lawful consideration for the issuance of shares of Stock (including,
without limitation, effecting a “cashless exercise,” as defined in the Plan,
with a broker of the Option), subject to applicable securities law restrictions
and tax withholdings, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.
     As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of Non-employee Director, in the name of Non-employee Director or other
appropriate recipient, share certificates for the number of shares of Stock
purchased under the Option. Unless and until such certificates have

2



--------------------------------------------------------------------------------



 



been issued by the Company to Non-employee Director, Non-employee Director (or
other person permitted to exercise this Option in the event of Non-employee
Director’s death) shall not be or have any rights or privileges of a stockholder
of the Company with respect to the shares acquirable upon an exercise of this
option.
     6. Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares of Stock acquired by exercise of this Option results
in compensation income to Non-employee Director for federal or state income tax
purposes, Non-employee Director shall deliver to the Company at the time of such
exercise or disposition such amount of money or shares of Stock as the Company
may require to meet its obligation under applicable tax laws or regulations,
and, if Non-employee Director fails to do so, the Company is authorized to
withhold from any cash or Stock remuneration then or thereafter payable to
Non-employee Director any tax required to be withheld by reason of such
resulting compensation income. Upon an exercise of this Option, the Company is
further authorized in its discretion to satisfy any such withholding requirement
out of any cash or shares of Stock distributable to Non-employee Director upon
such exercise.
     Except as may otherwise be permitted by the Code, in the event of a
permitted transfer of an Option hereunder, Non-employee Director shall remain
subject to withholding taxes upon exercise. In addition, the Company shall have
no obligation to provide any notices to the transferee including, for example,
notice of the termination of a stock option following Non-employee Director’s
termination of service as a director of the Company.
     7. Securities Laws. Non-employee Director agrees that the shares of Stock
which Non-employee Director may acquire by exercising this Option will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable securities laws, whether federal or state. Non-employee
Director also agrees (i) that the certificates representing the shares of Stock
purchased under this Option may bear such legend or legends as the Committee
deems appropriate in order to assure compliance with applicable securities laws,
and (ii) that the Company may refuse to register the transfer of such shares of
Stock purchased under this Option on the stock transfer records of the Company
if such proposed transfer would, in the opinion of counsel satisfactory to the
Company, constitute a violation of any applicable securities laws and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the shares of Stock purchased under this Option.
     8. No Rights to Directorship. Nothing contained in this Agreement shall
confer upon the Non-Employee Director the right to continue as a director of the
Company.
     9. Representations and Warranties of Non-employee Director. The
Non-employee Director represents and warrants to the Company as follows:

  (a)   The Non-employee Director has received a copy of the Plan and has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their terms and conditions. The Non-employee Director acknowledges that there

3



--------------------------------------------------------------------------------



 



      may be adverse tax consequences related to the Options and their vesting
and exercise, and that Non-employee Director should consult a tax advisor prior
to such time.     (b)   The Non-employee Director agrees to sign such additional
documentation as may reasonably required from time to time by the Company in
connection with this Agreement.

     10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Non-employee Director.
     11. Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     12. Modification. This Agreement may not be modified except in writing
signed by the parties hereto or their respective successors and permitted
assigns.
     13. Headings. The headings of paragraphs in this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be deemed to limit or alter any of the provisions of this Agreement.
     14. Defined Terms. Except as otherwise provided in this Agreement, or
unless the context clearly indicates otherwise, capitalized terms used but not
defined in this Agreement have the definitions as provided in the Plan. In the
event of a conflict or inconsistency between the discretionary terms and
provisions of the Plan and the provisions of this Agreement, this Agreement
shall govern and control.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed, by its officer thereunto duly authorized, and Non-employee Director
has executed this Agreement, all as of the day and year first above written.

              PETROHAWK ENERGY CORPORATION
 
       
 
  By:     
 
          Name: Floyd C. Wilson     Title: Chief Executive Officer
 
            NON-EMPLOYEE DIRECTOR
 
                  Printed Name:   

4